          Case 5:19-cv-03221-LHK Document 150 Filed 05/18/20 Page 1 of 6




 1   Ramzi Abadou (SBN 222567)
     KAHN SWICK & FOTI, LLP
 2   912 Cole Street, # 251
     San Francisco, California 94117
 3
     Telephone: (415) 459-6900
 4   Facsimile: (504) 455-1498
     ramzi.abadou@ksfcounsel.com
 5
     Counsel for Mariusz J. Klin &
 6   The Mariusz J. Klin MD PA 401K Profit
 7   Sharing Plan

 8   [Additional counsel on signature page]

 9
                                UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
11                                    SAN JOSE DIVISION

12                                               )
                                                 )   Case No. 19-CV-3221-LHK-SVK
13                                               )
                                                 )   Consolidated With:
14
                                                 )          19-cv-03221-LHK
15     IN RE CLOUDERA, INC.                      )          19-cv-04007-MMC
       SECURITIES LITIGATION                     )          19-cv-04310-SI
16                                               )
                                                 )   NOTICE OF WITHDRAWAL AND
17                                               )   SUBSTITUTION OF COUNSEL FOR
                                                     MARIUSZ J. KLIN & THE MARIUSZ J.
                                                 )   KLIN MD PA 401K PROFIT SHARING
18
                                                 )   PLAN; [PROPOSED] ORDER
19                                               )
                                                 )   CLASS ACTION
20                                               )
                                                 )   Judge:     Hon. Lucy H. Koh
21                                               )   Courtroom: 8 – 4th Floor
                                                 )
22
                                                 )
23

24

25

26

27   NOTICE OF WITHDRAWAL AND SUBSTITUTION OF
     COUNSEL FOR MARIUSZ J. KLIN & THE MARIUSZ
28   J. KLIN MD PA 401K PROFIT SHARING PLAN;
     [PROPOSED] ORDER                                                  CASE No. 5:19-cv-03221-LHK-SVK
          Case 5:19-cv-03221-LHK Document 150 Filed 05/18/20 Page 2 of 6




 1          TO: ALL PARTIES, THEIR ATTORNEYS OF RECORD AND THE CLERK OF
            COURT:
 2
            PLEASE TAKE NOTICE that Mariusz J. Klin & The Mariusz J. Klin MD PA 401K Profit
 3
     Sharing Plan (hereinafter, “Dr. Klin”) has retained Kahn Swick & Foti, LLC to substitute as counsel
 4
     for Levi & Korsinsky, LLP, in the above-captioned consolidated action.
 5
            Withdrawing counsel for Dr. Klin are:
 6
                                        Adam M. Apton (SBN 316506)
 7
                                           Levi & Korsinsky, LLP
 8                                      388 Market Street, Suite 1300
                                          San Francisco, CA 94111
 9                                       Telephone: (415) 373-1671
                                          Facsimile: (415) 484-1294
10                                         Email: aapton@zlk.com
11
                                         Adam Christopher McCall
12                                         Levi & Korsinsky, LLP
                                        388 Market Street, Suite 1300
13                                        San Francisco, CA 94111
                                         Telephone: (415) 373-1671
14                                       Facsimile: (415) 484-1294
15                                        Email: amccall@zlk.com

16
            All pleadings, orders and notices should henceforth be served upon the following substituted
17
     counsel for Dr. Klin:
18
                                       Ramzi Abadou (SBN 222567)
19                                        Kahn Swick & Foti, LLP
                                            912 Cole Street, #251,
20                                        San Francisco, CA 94117
                                        Telephone: (451) 459-6900
21                                        Facsimile: (504) 455-498
22                                  Email: ramzi.abadou@ksfcounsel.com

23          The undersigned parties consent to the above withdrawal and substitution of counsel.

24                                                      Respectfully submitted,

25   Dated: May 18, 2020                                KAHN SWICK & FOTI, LLP

26                                                      By:    /s/ Ramzi Abadou

27   NOTICE OF WITHDRAWAL AND SUBSTITUTION OF
     COUNSEL FOR MARIUSZ J. KLIN & THE MARIUSZ
28   J. KLIN MD PA 401K PROFIT SHARING PLAN;
                                                  1
     [PROPOSED] ORDER                                                     CASE No. 5:19-cv-03221-LHK-SVK
          Case 5:19-cv-03221-LHK Document 150 Filed 05/18/20 Page 3 of 6




 1                                                   Ramzi Abadou (SBN 222567)
                                                     ramzi.abadou@ksfcounsel.com
 2                                                   KAHN SWICK & FOTI, LLP
                                                     912 Cole Street, # 251
 3
                                                     San Francisco, California 94117
 4                                                   Telephone: (415) 459-6900
                                                     Facsimile: (504) 455-1498
 5
                                                     -and-
 6
                                                     KAHN SWICK & FOTI, LLC
 7
                                                     Lewis S. Kahn (pro hac vice to be submitted)
 8                                                   Alexander L. Burns (pro hac vice to be
                                                     submitted)
 9                                                   Alayne K. Gobeille (pro hac vice to be
                                                     submitted)
10                                                   Morgan M. Embleton (pro hac vice to be
11                                                   submitted)
                                                     1100 Poydras Street, Suite 3200
12                                                   New Orleans, Louisiana 70163
                                                     Telephone: (504) 455-1400
13                                                   Facsimile: (504) 455-1498
                                                     lewis.kahn@ksfcounsel.com
14                                                   alexander.burns@ksfcounsel.com
15                                                   alayne.gobeille@ksfcounsel.com
                                                     morgan.embleton@ksfcounsel.com
16
                                                     Counsel for Mariusz J. Klin &
17                                                   The Mariusz J. Klin MD PA 401K Profit
                                                     Sharing Plan
18

19
     Dated: May 18, 2020                             By:   /s/ Mariusz J. Klin
20                                                   Mariusz J. Klin
                                                     Mariusz J. Klin & The Mariusz J. Klin MD PA
21                                                   401K Profit Sharing Plan
22

23   Dated: May 18, 2020                             By:     /s/ Adam M. Apton

24                                                   LEVI & KORSINSKY, LLP
                                                     Adam M. Apton (SBN 316506)
25                                                   Adam Christopher McCall
                                                     388 Market Street, Suite 1300
26
                                                     San Francisco, CA 94111
27   NOTICE OF WITHDRAWAL AND SUBSTITUTION OF
     COUNSEL FOR MARIUSZ J. KLIN & THE MARIUSZ
28   J. KLIN MD PA 401K PROFIT SHARING PLAN;
                                                 2
     [PROPOSED] ORDER                                                 CASE No. 5:19-cv-03221-LHK-SVK
          Case 5:19-cv-03221-LHK Document 150 Filed 05/18/20 Page 4 of 6




 1                                                   Telephone: (415) 373-1671
                                                     Facsimile: (415) 484-1294
 2                                                   Email: aapton@zlk.com
                                                     Email: amccall@zlk.com
 3

 4
            The above withdrawal and substitution of counsel is approved and so ORDERED.
 5

 6
     DATED:
 7

 8
                                                        THE HONORABLE LUCY H. KOH
 9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   NOTICE OF WITHDRAWAL AND SUBSTITUTION OF
     COUNSEL FOR MARIUSZ J. KLIN & THE MARIUSZ
28   J. KLIN MD PA 401K PROFIT SHARING PLAN;
                                                 3
     [PROPOSED] ORDER                                                 CASE No. 5:19-cv-03221-LHK-SVK
          Case 5:19-cv-03221-LHK Document 150 Filed 05/18/20 Page 5 of 6




 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on May 18, 2020, I electronically filed the foregoing with the Clerk of

 3   the Court using the CM/ECF system which will send notification of such filing to the e-mail

 4   addresses registered, as denoted on the attached Electronic Mail Notice List, and I hereby certify that

 5   I have mailed the foregoing document or paper via the United States Postal Service to the non-

 6   CM/ECF participants indicated on the attached Manual Notice List.

 7
                                                                    /s/ Ramzi Abadou
 8
                                                                   RAMZI ABADOU
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   NOTICE OF WITHDRAWAL AND SUBSTITUTION OF
     COUNSEL FOR MARIUSZ J. KLIN & THE MARIUSZ
28   J. KLIN MD PA 401K PROFIT SHARING PLAN;
                                                   4
     [PROPOSED] ORDER                                                       CASE No. 5:19-cv-03221-LHK-SVK
5/18/2020                     Case 5:19-cv-03221-LHK Document CAND-ECF-
                                                              150 Filed 05/18/20 Page 6 of 6
Mailing Information for a Case 5:19-cv-03221-LHK In re Cloudera, Inc. Securities Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case

      Adam Marc Apton
      aapton@zlk com

      Marie Caroline Bafus
      mbafus@fenwick com,pnichols@fenwick com,marie-bafus-3841@ecf pacerpro com

      Lauren Claire Barnett
      lauren barnett@mto com

      Peter E. Borkon
      pborkon@bfalaw com

      Robert Leo Dell Angelo
      robert dellangelo@mto com,camille parker@mto com,denise olguin@mto com

      Eric H. Gibbs
      ehg@classlawgroup com,stevelopez@classlawgroup com,1031352420@filings docketbird com,amm@classlawgroup com,sal@classlawgroup com,ecf@classlawgroup com

      Robert S. Green
      gnecf@classcounsel com

      Benjamin Heikali
      Bheikali@faruqilaw com,ealdo@faruqilaw com,smarton@faruqilaw com,ecf@faruqilaw com,bgiacalone@faruqilaw com,tpeter@faruqilaw com

      J Alexander Hood , II
      ahood@pomlaw com,tcrockett@pomlaw com,abarbosa@pomlaw com

      Alison Clare Jordan
      ajordan@fenwick com,alison-jordan-5300@ecf pacerpro com,vpieretti@fenwick com

      Dean S. Kristy
      dkristy@fenwick com,kayoung@fenwick com,dean-kristy-2035@ecf pacerpro com,lkelleybourne@fenwick com

      Jeremy A. Lieberman
      jalieberman@pomlaw com,tcrockett@pomlaw com,disaacson@pomlaw com,abarbosa@pomlaw com,lpvega@pomlaw com

      Charles Henry Linehan
      clinehan@glancylaw com,charles-linehan-8383@ecf pacerpro com

      Adam Christopher McCall
      amccall@zlk com

      Kevin Peter Muck
      kmuck@fenwick com,kayoung@fenwick com,lkelleybourne@fenwick com,kevin-muck-6443@ecf pacerpro com

      Jennifer Pafiti
      jpafiti@pomlaw com,jalieberman@pomlaw com,ahood@pomlaw com,egoodman@pomlaw com,disaacson@pomlaw com,abarbosa@pomlaw com

      Lesley F. Portnoy
      LPortnoy@glancylaw com,info@glancylaw com,clinehan@glancylaw com,lesley-portnoy-3007@ecf pacerpro com,charles-linehan-8383@ecf pacerpro com

      Laurence Matthew Rosen
      lrosen@rosenlegal com,larry rosen@earthlink net

      David K. Stein
      ds@classlawgroup com,jiv@girardgibbs com,7316370420@filings docketbird com,ehg@classlawgroup com

      Jonathan Daniel Uslaner
      jonathanu@blbglaw com,MichaelB@blbglaw com,Rebecca Kim@blbglaw com,Avi@blbglaw com,garyw@blbglaw com

      Jeffrey Y. Wu
      Jeffrey Wu@mto com,Denise Olguin@mto com,Dkt-filings@mto com,Michael Lamb@mto com,Lauren Barnett@mto com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing) You may wish to use your mouse to select and
copy this list into your word processing program in order to create notices or labels for these recipients

  (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?426322864366284-L_1_0-1                                                                                                               1/1
